Citation Nr: 1528948	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  10-19 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for intervertebral disc disease of the lumbar spine with right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to July 1971.  He also had service in the Marine Corps Reserves, with periods of active duty for training (ADT) and inactive duty training (IDT).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a lumbar spine disability.

The Veteran testified before the undersigned at Board videoconference hearing in February 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his lumbar spine disability is due to an in-service injury.  

Service treatment records dated in September 1976 demonstrate that the appellant developed low back pain and sciatic radiation during ADT.  Examination of the Veteran revealed mild positive straight leg raising on the right.  The impression at that time was sciatica.  The treatment plan was bed rest for 2 weeks on a bed board; if symptoms persisted the Veteran would be referred to a neurosurgeon.  Subsequent records dated in October 1976 indicate that the Veteran was much better after 2 weeks of bed rest with less pain on coughing and sneezing.  X-rays were reported as "OK."  Examination showed a negative straight leg raise.  He was diagnosed with improved low back pain.  However, the records do not suggest that the condition had resolved. 

The Veteran filed a workers compensation claim for an injury that occurred in February 1978.  A private examination dated in March 1978 demonstrates complaints of pain in the back, right hip and posterior thigh.  The appellant reported that the pain existed while he was in service.  Following examination and review of x-rays of the lumbar spine, the physician diagnosed low back pain and probable rupture of the lumbar disc, chronic.  In the March 1978 determination letter for workers compensation benefits, it was found that the Veteran suffered a ruptured lumbar spine disc during service that had been aggravated by a non-work related injury.

The Veteran was afforded a VA examination in August 2007.  The examiner noted a diagnosis of chronic low back pain secondary to intervertebral disc disease with radiographic evidence of spinal stenosis with a history suggestive of right lower extremity radiculopathy, intermittent.  She determined that the current low back pain was less likely as not caused by or a result of military service.  She noted that the appellant clearly experienced an episode of back pain while on active duty and he subsequently had a workers compensation claim in 1978, but he did not have significant ongoing treatment for chronic low back problems from 1978 to 2006.  She opined that if the appellant had sustained significant trauma to the lower lumbar area that it would not have taken over 30 year for significant symptoms with to develop.  She further determined that the condition was at least as likely as not related to the workers compensation injury as well as the aging process.

In a private opinion dated in April 2015, the physician determined that after examining the Veteran, reviewing his clinical and military service records, in all probability, his current lower back degenerative disc condition was directly related to his injury during military service.

During the Board videoconference hearing, the Veteran reported that he self-treated his condition from 1978 to 2005.  He also stated that his workers compensation claim was denied because he had an in-service lumbar spine condition that was never corrected.

The Board finds that the evidence is insufficient to adjudicate the claim of service connection for a lumbar spine disability.  At the outset, the Board notes the April 2015 private opinion is not supported by a rationale and is therefore inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

With regard to the August 2007 VA examination, there is no indication that the examiner considered the workers compensation examination report noting back pain since service or the determination that the Veteran had a back injury during service that was never corrected and was aggravated by a non-work injury.  Additionally, the examiner did not consider the Veteran's statements of self-treating the condition from 1978 to 2005. 

In light of the foregoing, the Veteran should be afforded an additional VA examination on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his lumbar spine disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

Following examination of the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current lumbar spine disability is related to military service.

The examiner is to specifically discuss the September 1976 and October 1976 records noting back pain during service and what, if any, relationship it has on any current lumbar spine disability.  The examiner must also discuss the 1978 workers compensation examination noting back pain since service.  

A rational for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she must provide a complete explanation stating why this is so.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  Specifically, the examiner should discuss Veteran's reports of self-treating the condition from 1978 to 2005.

2.  If the benefit sought on appeal remain denied, then issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


